             Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,

                        Plaintiff                            Case No. 1:20-cv-_______-__

        v.

JEG-United, LLC,

                        Defendant



                                          COMPLAINT

        I.      INTRODUCTION

        The Plaintiff, Planet Fitness International Franchise (“Planet Fitness”), entered into a

 contract with the Defendant, JEG-United, LLC (“Defendant JEG-United”), entitled a Side Letter

 Agreement (the “Contract”) related to the development of fitness clubs under the Planet Fitness®

 brand in certain geographical areas within Mexico. Under the Contract, Defendant JEG-United

 developed five fitness clubs in Mexico—four are operational notwithstanding disruption from

 COVID-19 and one is under construction (the “Mexico Businesses”). As part of the Contract,

 Defendant JEG-United was afforded temporary exclusivity to operate Planet Fitness clubs within

 a certain geographical territory with the opportunity to explore future development of additional

 fitness clubs and permanent exclusivity through a potential Area Development Agreement. In

 the event the parties were unable to enter an Area Development Agreement, however, the

 Contract also provided Defendant JEG-United with a Put Option.

        Under the Put Option, if Defendant JEG-United timely exercised, Planet Fitness was

 required to purchase the five fitness clubs at book value, which was to be calculated using an
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 2 of 17




objective and straight-forward valuation process: the shareholder’s equity of such businesses as

of the date of determination, computed in accordance with generally accepted accounting

principles, less any goodwill and other intangible assets.

       On March 19, 2020, after it failed to negotiate an Area Development Agreement with

Planet Fitness—and also failed to negotiate a sale to, or joint venture with, a third party—

Defendant JEG-United exercised its rights under the Put Option. In response, Planet Fitness

agreed to purchase the fitness clubs, performed a calculation of the book value of the businesses

using the objective and straight-forward calculation method explicitly required by the Contract,

shared the calculation with Defendant, submitted a purchase agreement with a purchase price of

book value (approximately $13,800,000, subject to certain limited adjustments based on

information to be provided by Defendant), and sought to close on the sale. Defendant JEG-

United, however, has refused to move forward with the sale and demanded that Planet Fitness

purchase the businesses for $20,000,000—a proposed purchase price which, the Defendant

admits, is not based on the book value of the business and is therefore contrary to the Contract.

       Planet Fitness now brings this action under the Declaratory Judgment Act seeking an

order from this Court: (1) calculating the book value of the business and declaring that value is

the appropriate purchase price in accordance with the Put Option; (2) declaring that Planet

Fitness has timely met all of its obligations to purchase the Mexico Businesses under the Put

Option; (3) finding that Defendant JEG-United breached the Contract by refusing to perform

following its exercise of the Put Option; and (4) ordering Defendant JEG-United to specifically

perform under the Contract by providing the necessary financial and tax information to complete

the valuation and then selling the businesses to Planet Fitness at the calculated book value.

Planet Fitness will suffer an undue hardship if the parties’ rights and obligations under the



                                                     2
            Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 3 of 17




Contract are not adjudicated and affixed by this Court. Among other things, without a prompt

declaration from this Court, Planet Fitness will be prevented from taking ownership of the

Mexico Businesses, arranging for their successful operation, and mitigating any further loss of

value of the Mexico Businesses as a result of Defendant JEG-United’s failure to perform under

the Contract.

                         PARTIES AND RELEVANT NON-PARTIES

       1.       Plaintiff Planet Fitness International Franchise is an exempted company

formed under the laws of the Cayman Islands and with a principal place of business at 4 Liberty

Lane West, Hampton, New Hampshire 03842.

       2.       Defendant JEG-United, LLC is a Limited Liability Company incorporated in

the State of Delaware. Defendant JEG-United is a joint venture between United-PF Mex, LLC,

which has a principal place of business located at 4635 Boston Lane, Suite 200, Austin, Texas

78735, and JEG-PF Mexico, LLC, which has a principal place of business located at 2800

Southhampton Road, Philadelphia, Pennsylvania 19154.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 28 U.S.C. § 1332 and 28 U.S.C. §§ 2201–2202 as this

case presents a case and controversy under the Declaratory Judgment Act.

       4.       This Court also has both subject matter and personal jurisdiction as the parties

have agreed by contract to submit to the jurisdiction of this Court and waive any objection they

may have to either the jurisdiction of, or venue in, this Court.




                                                      3
            Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 4 of 17




       5.      Venue lies in this district under 28 U.S.C. § 1391(b) (2) and (3) in that the District

of New Hampshire is the judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred.

       6.      Venue also lies in this district as the parties have agreed by contract to submit to

the jurisdiction of this Court and waive any objection they may have to either the jurisdiction of,

or venue in, this Court.

                               FACTUAL BASIS FOR CLAIMS

       7.      Planet Fitness was founded in 1992 in Dover, New Hampshire and is one of the

largest and fastest-growing franchisors and operators of fitness centers in the United States by

number of members and locations. As of March 31, 2020, Planet Fitness had more than 15.5

million members and 2,039 fitness clubs located in all fifty states, the District of Columbia,

Puerto Rico, Canada, the Dominican Republic, Panama, Mexico, and Australia. Planet Fitness’s

mission is to enhance people’s lives by providing a high-quality fitness experience in a

welcoming, non-intimidating environment.

       8.      This case involves a dispute between Planet Fitness and one of its franchise

groups, Defendant JEG-United, arising, in part, because the parties were unable to negotiate an

Area Development Agreement for the development of fitness clubs in certain geographical

territories in Mexico.

       9.      An Area Development Agreement grants a franchisee development rights within a

territory (which is exclusive, subject to certain exceptions) in which to develop a specified

number of franchise locations (fitness clubs under the Planet Fitness® brand) according to a

negotiated and mutually agreed schedule, within a given period of time, depending on population

of the area, its market potential and many other factors.



                                                     4
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 5 of 17




       10.     On April 7, 2017, Planet Fitness entered into a Side Letter Agreement with JEG-

Mex, LLC in connection with the development of a Planet Fitness club to be located in Santa

Catarina, Mexico, which provided JEG-Mex, LLC with certain temporary, territorial protections

for potential future development of other Planet Fitness clubs in Mexico. At that time, JEG-

Mex, LLC declined the opportunity to sign an Area Development Agreement.

       11.     On December 21, 2017, Planet Fitness entered into a second Side Letter

Agreement with JEG-Mex, LLC, which included provisions for certain marketing obligations,

royalties, and other matters related to the development of Planet Fitness clubs in Mexico. As of

the signing of the second Side Letter, JEG-Mex, LLC was still unwilling to sign an Area

Development Agreement.

       12.     During this time period, Planet Fitness and JEG-Mex, LLC continued to negotiate

the terms for a potential Area Development Agreement. JEG-Mex, LLC also began negotiating

a joint venture with another franchise group, United PF Holdings, LLC (“United PF”) —which

ultimately resulted in the formation of Defendant JEG-United— to raise additional capital for the

development of fitness clubs in Mexico. Planet Fitness was supportive of the joint venture.

       13.     Typically, a franchisee developing Planet Fitness clubs in a new country would

sign an Area Development Agreement to secure limited exclusivity within a geographic territory

of the country. However, Defendant JEG-United was unwilling to commit to signing an Area

Development Agreement and instead wanted to develop a small number of fitness clubs while it

(i) conducted additional due diligence related to the market and (ii) considered its funding

options. In addition, Defendant JEG-United requested an “exit strategy” in the event that either

the pilot clubs it developed were not successful or the parties could not reach agreement on the

final terms of an Area Development Agreement. Planet Fitness accommodated these requests



                                                     5
            Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 6 of 17




and offered to enter into an agreement with Defendant JEG-United. The agreement proposed to

extend the previous side letter agreements and include a Put Option obligating Planet Fitness to

purchase the clubs from Defendant JEG-United at book value. Planet Fitness is not in the

practice of entering into agreements that include “put options” with its franchisee groups, but

agreed to do so in this instance as a special accommodation in response to concerns raised by

Defendant JEG-United.

        14.      On March 5, 2019, Planet Fitness formally consented to the transfer of the

ownership from JEG-Mex, LLC to Defendant JEG-United. 1 Planet Fitness then entered into the

Contract with Defendant JEG-United. See Exhibit A. The Contract terminated the first and

second Side Letter Agreements with JEG-Mex, LLC. Id. at 3. The Contract also provided

certain development rights for Planet Fitness clubs in Mexico to Defendant JEG-United,

established a negotiation period for the parties to continue exploring a potential Area

Development Agreement, and provided Defendant JEG-United with a Put Option. Id. at 1–3.

Both Planet Fitness and Defendant JEG-United were represented by outside counsel during the

negotiation and drafting of the Contract, with multiple iterations being traded between the parties

before it was finalized.

        15.      Paragraph 2 of the Contract, captioned Potential for Future Agreements, stated

that the parties were currently in “discussions regarding a potential Area Development

Agreement” for certain geographical territories within Mexico, which included the Monterrey

metropolitan area, the municipal boundaries of Saltillo, and the municipal boundaries of Torreon.

Exhibit A at 1–2. Under this provision, Planet Fitness agreed to continue to negotiate an Area

Development Agreement with Defendant JEG-United until December 31, 2019. Id. During the


        1
           Under the Franchise Agreements between Planet Fitness and JEG-Mex, LLC, Planet Fitness, as
franchisor, had consent rights surrounding any transfer of ownership.

                                                           6
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 7 of 17




negotiation period, Planet Fitness granted Defendant JEG-United temporary exclusivity in

certain geographical locations, which prevented Planet Fitness from developing—either on its

own or by franchising—any additional fitness clubs in those markets. Id.

       16.     Paragraph 7 of the Contract granted Defendant JEG-United a Put Option. Exhibit

A at 2–3. This Put Option provided Defendant JEG-United with some additional protection

around its investment in the fitness clubs in Mexico. Specifically, if Defendant JEG-United was

unsuccessful in negotiating an Area Development Agreement with Planet Fitness or at any point

decided not to move forward with developing any additional locations in Mexico, it had the

option to force Planet Fitness to purchase the existing fitness clubs in Mexico.

       17.     Paragraph 7 of the Contract provides, in pertinent part:

       Put Option. If the Potential ADA is not executed by the end of the Potential ADA
       Negotiation Period, JEG-United shall have the right, exercisable by written notice
       delivered to [Planet Fitness] within thirty (30) days from the end of the Potential
       ADA Negotiation Period, to sell the Initial Businesses and the Additional
       Businesses (collectively, the “Mexico Businesses”) to [Planet Fitness]. Upon
       receipt of JEG-United’s notice, [Planet Fitness] shall have ninety (90) days to
       purchase the Mexican Businesses for a price equal to the book value of the
       Mexico Businesses. The book value of each Mexico Business shall be
       calculated as the shareholder’s equity of such business as of the date of
       determination, computed in accordance with generally accepted accounting
       principles, less any goodwill and other intangible assets (including franchise
       rights) reported by such business on its balance sheet . . . .

Exhibit A at 2–3 (emphasis added).

       18.     Paragraph 16 of the Contract explicitly established that the Contract was

“governed by, and construed in accordance with, the laws of the State of New Hampshire” and

that the parties agree “that any legal proceeding relating to this Side Letter Agreement [(the

Contract)] or the enforcement of any provision of this [Contract] shall be brought or otherwise

commenced only in the State or Federal courts of the State of New Hampshire.” Exhibit A at 4.




                                                     7
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 8 of 17




       19.     The Contract also included a non-binding summary of proposed terms for an Area

Development Agreement (the “Non-Binding Terms”), which contemplated that Defendant JEG-

United would have the right and obligation to open approximately thirty clubs over eight years.

Exhibit A at 11–14.

       20.     Defendant JEG-United is a sophisticated party that was represented by outside

counsel during the relevant negotiations—which included negotiations surrounding the Contract,

prior side letter agreements (involving entities related to Defendant JEG-United), and the

unsuccessful discussions surrounding an Area Development Agreement. In fact, the principals

of Defendant JEG-United and its outside counsel have successfully worked with Planet Fitness

over the years on many prior occasions, including entering into several Area Development

Agreements in various parts of the United States.

       21.     To date, Defendant JEG-United has established five Planet Fitness clubs in

Mexico: (1) Santa Catarina—opened April 14, 2018; (2) Monterrey—opened August 12, 2019;

(3) Guadalupe—opened January 25, 2020; (4) Apodaca—opened February 1, 2020; and (5)

Saltillo—currently under construction.

       22.     By early 2020, the negotiations between Planet Fitness and Defendant JEG-

United for an Area Development Agreement stalled as the parties disagreed on a development

schedule, among other terms. In essence, Defendant JEG-United was unwilling to commit to

develop thirty fitness clubs in approximately eight years’ duration as contemplated by the Non-

Binding Terms and instead proposed a significantly reduced and delayed development schedule.

       23.     In addition to its negotiations with Planet Fitness, Defendant JEG-United was also

negotiating to sell its five clubs in Mexico to an unaffiliated third party, a Mexican developer.

As a result of Defendant JEG-United’s ongoing negotiations with the Mexican developer,



                                                     8
            Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 9 of 17




Defendant JEG-United sought an extension of its Area Development Agreement negotiation

period with Planet Fitness, which expired on December 31, 2019.

       24.     On January 21, 2020, Trey Owen, a principal of Defendant JEG-United, notified

Planet Fitness that Defendant JEG-United: (1) preferred to either enter into a joint venture with

the Mexican developer or sell the clubs to this Mexican developer; (2) determined it was not a

priority to negotiate an Area Development Agreement with Planet Fitness; and (3) wanted an

extension of the expired negotiation period in the event it became necessary for Defendant JEG-

United to exercise the Put Option.

       25.     That same day, Defendant JEG-United sent Planet Fitness a Notice of Intent to

Exercise Put Option for Mexico Businesses (“Notice of Intent to Exercise”). Exhibit B. In the

Notice of Intent to Exercise, Defendant JEG-United cited the expiration of the Area

Development Agreement negotiation period, its right to sell the clubs to Planet Fitness under the

Put Option, and its present intent to exercise the Put Option by January 30, 2020, if Planet

Fitness did not agree to extend the Area Development Agreement negotiation period to April 30,

2020. Id.

       26.     Specifically, Defendant JEG-United explained to Planet Fitness that the extension

was needed to provide it with additional time to negotiate a deal with the Mexican developer,

while maintaining the right to exercise the Put Option. In its Notice of Intent to Exercise,

Defendant JEG-United cited “certain ongoing discussions between JEG-United, [Planet Fitness],

and certain other interested parties relating to a number of different business options in Mexico.

In order to allow those discussions to continue,” Defendant JEG-United sought an extension of

the negotiation period. Id.




                                                     9
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 10 of 17




       27.     Defendant JEG-United stated that, “Upon receipt of [notice exercising the Put

Option], we fully expect that [Planet Fitness] will, as required by the [Contract], purchase the

Mexico Businesses for a price equal to the book value of the Mexico Businesses.” Id.

       28.     Although it could have declined to grant the requested extension and in turn

caused Defendant JEG-United to follow through with exercising the Put Option at that time,

Planet Fitness agreed to the further extension of the Area Development Agreement negotiation

period in order to afford Defendant JEG-United additional time to negotiate a deal with the

Mexican developer or to negotiate an Area Development Agreement with Planet Fitness.

       29.     On January 28, 2020, Planet Fitness and Defendant JEG-United entered into an

extension of the Side Letter Agreement. Exhibit C. This amendment to the Contract extended

the negotiation period for an Area Development Agreement to June 30, 2020 and allowed either

party to terminate the negotiation period earlier by sending written notice. Id. at 1. The

amendment also extended the time period for Defendant JEG-United to exercise its Put Option as

set forth in Paragraph 7 of the Contract. Id. The amendment did not change the substance of the

Put Option. Id.

       30.     Over the next few weeks, Defendant JEG-United’s discussions with the Mexican

developer deteriorated. On March 19, 2020—in the midst of business closures, volatile market

conditions due to the COVID-19 pandemic, and on the eve of a government-issued closure of the

Mexico Businesses—Defendant JEG-United sent Planet Fitness written notice of its “Exercise of

Put Option for Mexico Businesses.” Exhibit D. The notice declared an end to the negotiation

period for the Area Development Agreement and explicitly exercised the Put Option under

paragraph 7 of the Contract. Id. at 2. The notice demanded that Planet Fitness purchase the

Mexico Businesses within 90 days—establishing a deadline of June 17, 2020. Id. at 2.



                                                    10
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 11 of 17




       31.     Planet Fitness accepted the notice as a valid and timely exercise of the Put Option

and immediately commenced action to prepare for the purchase of the Mexico Businesses.

       32.     On April 3, 2020, Defendant JEG-United’s Chief Operating Officer John

Williams provided Planet Fitness with its proposed purchase price: $20,000,000, which

represented “our basis in the investment, plus any additional working capital expenses operating

the clubs and investment cost (hard or soft) to continue with the buildout of [the club currently

under development in Saltillo] between now and closing.” This proposed purchase price,

however, grossly deviated from the agreed-upon valuation method set forth in Paragraph 7 of the

Contract. Specifically, Defendant JEG-United sought compensation for goodwill and

intangibles—value that was explicitly excluded in calculating book value under the Contract.

       33.     Planet Fitness followed the formula set forth in Paragraph 7 (Put Option) of the

Contract in calculating the book value of the Mexico Businesses, calculated the value at

approximately $13,800,000, and provided the calculation and relevant support to Defendant

JEG-United. Planet Fitness has since requested certain additional financial and tax information

from Defendant JEG-United, which is necessary to calculate limited adjustments to finalize this

valuation—these anticipated adjustments will have a negligible effect on the current valuation.

As of this filing, Defendant JEG-United has not provided the requested information needed to

finalize the valuation and has refused to sell the Mexico Businesses to Planet Fitness at purely

book value.

       34.     Despite Defendant JEG-United’s failure to perform under the Contract, Planet

Fitness provided Defendant JEG-United with a proposed purchase agreement, informed

Defendant JEG-United it has the funds available for the purchase price, and has notified




                                                    11
         Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 12 of 17




Defendant JEG-United it was prepared to timely make payment and close on the sale of the

Mexico Businesses in accordance with the Contract.

       35.    Following Defendant JEG-United’s continued refusal to perform and mindful of

the June 17, 2020 deadline to purchase the Mexico Businesses, Planet Fitness promptly

commenced this suit.




                                                 12
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 13 of 17




                                    CLAIMS FOR RELIEF

                                             COUNT I

                         (Declaratory Judgment – 28 U.S.C. § 2201(a))

       36.     The Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 through 35 as if set forth herein.

       37.     Given the immediate and substantial harm posed by the Defendant’s refusal to sell

to the Plaintiff the Mexico Businesses at book value, refusal to provide necessary information to

complete the valuation, its disregard of the contractual language related to the purchase price,

and its demand for payment well beyond the book value, this case presents to the Court “a case

of actual controversy within its jurisdiction.” 28 U.S.C. § 2201(a).

       38.     As a result, the Plaintiff seeks a declaration: (i) establishing the book value of

each Mexico Business (as defined in the Put Option within paragraph 7 of the Contract); (ii) that

this value is the appropriate purchase price in accordance with the Put Option to be the

contractually agreed upon purchase price for the Mexico Businesses; and (iii) that Planet Fitness

has timely met its obligations under the Contract.

       39.     The Contract requires the parties to calculate book value “as the shareholder’s

equity of such business as of the date of determination, computed in accordance with generally

accepted accounting principles, less any goodwill and other intangible assets (including franchise

rights) reported by such business on its balance sheet.”

       40.     The Defendant submitted its balance sheet to the Plaintiff. Using that balance

sheet, the Plaintiff conducted the objective and straight-forward calculation in accordance with

generally accepted accounting principles, less any goodwill and other intangible assets as set




                                                     13
             Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 14 of 17




forth in the Contract. The Defendant has refused, however, to provide additional information

that is necessary to finalize the valuation.

        41.      Defendant JEG-United’s demand for a purchase price significantly higher than the

book value runs contrary to the plain and unambiguous language in the Contract regarding the

process for calculating the book value of the Mexico Businesses. Consequently, the Contract

cannot be read to cause the Plaintiff to purchase the Mexico Businesses at a price greater than the

book value. If, and when, Defendant JEG-United supplies the missing information, the book

value will not approach the $20,000,000 Defendant JEG-United unreasonably demands from

Plaintiff.

        42.      There is a bona fide and substantial controversy between these parties and they

have adverse legal interests.

        43.      There is urgency and immediacy to resolving this dispute as (i) the Contract

requires Planet Fitness to complete the purchase on or before June 17, 2020 and (ii) the Mexico

Businesses may suffer a material diminution in value due to Defendant JEG-United’s continued

failure to perform under the Contract.

        44.      A declaration from this Court as to the purchase price is necessary to enable these

parties to clarify their respective legal rights and obligations under the Contract and act upon

them.

        45.      A further declaration from this Court that Plaintiff has timely met its obligations

under the Put Option is necessary to enable these parties to clarify their respective rights and

obligations under the Contract and act upon them.

        46.      Plaintiff will suffer an undue hardship if the parties’ rights and obligations under

the Contract are not adjudicated and affixed by this Court. Among other things, without a



                                                      14
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 15 of 17




prompt declaration from this Court, Plaintiff will be prevented from taking ownership of the

Mexico Businesses and arranging for their successful operation.

       47.     Accordingly, the Plaintiff is entitled to an order declaring: (i) the book value of

the Mexico Businesses; (ii) that this declared value constitutes the purchase price for the Mexico

Businesses under the Contract, as defined therein; and (iii) the Plaintiff has timely met its

obligations to purchase the Mexico Businesses by June 17, 2020.

                                            COUNT II

                                       (Breach of Contract)

       48.     The Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 through 47 as if set forth herein.

       49.     The Side Letter Agreement—the Contract—is a valid and enforceable contract.

       50.     Accordingly, the Put Option set forth in Paragraph 7 of the Side Letter Agreement

is valid and enforceable upon exercise.

       51.     Defendant JEG-United timely and properly executed its rights under Paragraph 7

obligating the parties to calculate the book value, obligating the Plaintiff to purchase the Mexico

Businesses within ninety days of the exercise of the Put Option (by June 17, 2020), and, in turn,

obligating Defendant JEG-United to sell the Mexico Businesses to the Plaintiff for a price equal

to the book value of the Mexico Businesses.

       52.     Defendant JEG-United’s refusal to both produce necessary financial and tax

information and sell the Mexico Businesses at book value constitutes a breach of the Side Letter

Agreement, including a breach of Paragraph 7.

       53.     Damages alone are inadequate to cure this breach due to the unique nature of the

Mexico Businesses and the Contract.



                                                     15
          Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 16 of 17




        54.      The Plaintiff is entitled to specific performance of the Contract (Side Letter

Agreement), plus all damages, costs, interest, and attorneys’ fees in an amount within the

jurisdictional limits of this Court.

        55.      Additionally, all New Hampshire contracts include an implied covenant of good

faith and fair dealing requiring parties to act fairly with one another and in good faith during

contract formation and performance.

        56.      The parties were obligated to perform their obligations under the Contract in

accordance with the parties’ reasonable and justifiable expectations, cooperate with the other’s

performance, and not evade their obligations.

        57.      The Plaintiff justifiably expected that once Defendant JEG-United exercised the

Put Option, it would fulfill its obligation to sell the Mexico Businesses to the Plaintiff for book

value. Defendant JEG-United’s efforts to prevent the Plaintiff from finalizing the valuation and

extract additional consideration beyond the contractually agreed-to purchase price in order to

move forward with the sale of the Mexico Businesses violates the implied covenant of good faith

and fair dealing. Defendant JEG-United’s insistence on a purchase price that is grossly above

the book value also violates the implied covenant of good faith and fair dealing.



        WHEREFORE, the Plaintiff respectfully requests that this Honorable Court:

        A. Declare the book value of the Mexico Businesses;

        B. Declare that this valuation, as set forth in Paragraph 7 of the Side Letter Agreement,

              is the appropriate purchase price for the Mexico Businesses;

        C. Declare that the Plaintiff has timely met its obligations to purchase the Mexico

              Businesses from the Defendant JEG-United;



                                                      16
         Case 1:20-cv-00693-LM Document 1 Filed 06/10/20 Page 17 of 17




       D. Find that the Defendant JEG-United breached the Side Letter Agreement and order

           the Defendants to specifically perform under the Contract by requiring Defendants to

           sell the Mexico Businesses to Plaintiff for book value;

       E. Grant the Plaintiff their costs, interest, and attorneys’ fees; and

       F. Order any other relief deemed appropriate and just.



                                              Respectfully submitted,

                                              PLANET FITNESS
                                              INTERNATIONAL FRANCHISE

                                              By Its Attorneys,

                                              SHEEHAN PHINNEY BASS & GREEN, PA

       Dated: June 10, 2020              By: /s/ Patrick J. Queenan
                                             Patrick J. Queenan, Esq. (#20127)
                                             James P. Harris, Esq (#15336)
                                             1000 Elm Street, 17th Floor
                                             Manchester, NH 03110
                                             (603) 668-0300
                                             pqueenan@sheehan.com
                                             jharris@sheehan.com



                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on all counsel of record by filing
same using the Court’s ECF system.


Dated: June 10, 2020                          /s/ Patrick J. Queenan
                                              Patrick J. Queenan (#20127)




                                                     17
